UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F/A (Amendment No. 1) o REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 Commission File Number 001-15150 ENERPLUS RESOURCES FUND (Exact name of Registrant as specified in its charter) Alberta, Canada (Province or other jurisdiction of incorporation or organization) 1311 (Primary Standard Industrial Classification Code Number (if applicable)) N/A (I.R.S. Employer Identification Number (if applicable)) The Dome Tower, 3000, 333 - 7th Avenue S.W. Calgary, Alberta, Canada T2P 2Z1 (403) 298-2200 (Address and telephone number of Registrant's principal executive offices) CT Corporation System 111 Eighth Avenue, 13th Floor New York, New York 10011 (212) 894-8940 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Trust Units Toronto Stock Exchange The New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None For annual reports, indicate by check mark the information filed with this Form: x Annual information form xAudited annual financial statements Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. 123,150,820 Trust Units Indicate by check mark whether the Registrant by filing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 (the "Exchange Act"). If "Yes" is marked, indicate the filing number assigned to the Registrant in connection with such Rule. Yes o No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o EXPLANATORY NOTE The sole purpose of this amendment is to file Exhibits 99.1 and 99.2, which are the audited annual consolidated financial statements of Enerplus Resources Fund (the “Registrant”) for the year ended December 31, 2006 and the Registrant's Management's Discussion and Analysis for the year ended December 31, 2006, respectively.There is no change to the financial statements and Management’s Discussion and Analysis from those filed as Exhibits 99.1 and 99.2, respectively, to the Registrant's Report of Foreign Issuer on Form 6-K furnished with the Securities and Commission on February 23, 2007.Consent of the Registrant’s independent registered chartered accountants relating to the financials statements is included as Exhibit 99.3. Rule 12b-15 under the Exchange Act provides that any amendment to a report required to be accompanied by the certifications specified in Rule 13a-14(a) or Rule 15d-14(a) and in Rule 13a-14(b) or Rule 15d-14(b) must be accompanied by new certifications of the principal executive officer and principal financial officer. These certifications are therefore also included as Exhibits 99.4, 99.5, 99.6 and 99.7. SIGNATURES Pursuant to the requirements of the Exchange Act, the Registrant certifies that it meets all of the requirements for filing on Form 40-F and has duly caused this annual report to be signed on its behalf by the undersigned, thereto duly authorized. ENERPLUS RESOURCES FUND By EnerMark Inc. By /s/ Gordon J. Kerr Gordon J. Kerr President and Chief Executive Officer Date:August 2, 2007 EXHIBIT INDEX 99.1 Audited annual consolidated financial statements for the year ended December 31, 2006. 99.2 Management's Discussion and Analysis for the year ended December 31, 2006. 99.3 Consent of Independent Registered Chartered Accountants. 99.4 Certification of the Chief Executive Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) of the Securities Exchange Act of 1934. 99.5 Certification of the Chief Financial Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) of the Securities Exchange Act of 1934. 99.6 Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 99.7 Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
